Blandford, J.
Where a testator devised certain lands to his wife for life, and after her death to his son for life, and after his death to his children living at his death, in fee, the son took a vested remainder estate, subject tobe divested upon his death before that of the first life tenant; he could sell and transfer whatever interest he might have in the land; his interest was subject to levy and sale; and a judicial sale thereof would convey the title as fully as if he himself had made the *270sale. Code, §§2691, 2695, 2619, 2265; 4 Kent Com., 202; 7 Ga., 538; 54 Id., 602; 43 E. C. L. R., 569; 113 U. S., 341; 93 N. C (not yet issued).
J. R. Saussy, for plaintiff in error.
John M. Guerard, for defendant.
Judgment affirmed.